      Case: 4:20-cv-00159-SA-JMV Doc #: 10 Filed: 01/13/21 1 of 1 PageID #: 124




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JERMAL BODDIE et al.                                                                 PLAINTIFFS

V.                                        CIVIL ACTION CAUSE NO.: 4:20-cv-159-SA-JMV

ALLSTATE INSURANCE COMPANY et al.                                                 DEFENDANTS

                                             ORDER

       This cause came to be heard on the second unopposed motion of defendant, Allstate

Insurance Company, requesting an extension of time within which to file an answer or responsive

pleading and to stay this case for a period of ninety (90) days. The court, being advised in the

premises and that the motion is unopposed, finds that the motion should be granted.

       THEREFORE, IT IS, HEREBY, ORDERED that the defendant is granted an extension up

to and including April 15, 2021, to file their answer or other responsive pleading in the above

styled cause. Further, this case is stayed until the earlier of April 15, 2021, or the date an answer

or other responsive pleading is filed. No further extensions absent extraordinary circumstances.

       This order may be amended, sua sponte, by further order of the court.

       SO ORDERED, this the 13th day of January, 2021.

                                              _/s/ Jane M. Virden__________________
                                              HONORABLE JANE M. VIRDEN
                                              UNITED STATES MAGISTRATE JUDGE
